DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/04/2020 has been entered. Claims 1-4, 6-14 and 16-22 remain pending in the application. Claims 21-22 are new. Applicant’s amendments to the Claims have overcome the objection previously set forth in the Non Final Office Action mailed 10/21/2020.

Response to Arguments
Applicant’s arguments, filed 12/04/2020, with respect to the rejections of claims 1, 11 and 20 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during the conversation over the phone with Attorney Carlos E. Duarte-Guevara on 02/17/2021.
In claims 1 and 11, 

are changed to
“each of the plurality of state variables accumulating values proportional to transaction amounts of events”.
Authorization for this examiner’s amendment was given during the conversation over the phone with Attorney Carlos E. Duarte-Guevara on 03/12/2021.
In claim 22, line 1, 
Limitation “The system of claim 22”
is changed to
“The system of claim 21”.

The Application has been amended as follow:
(Currently Amended) A system for generating alerts, comprising: 
one or more processors; and 
one or more storage devices storing instructions that, when executed, configure the one or more processors to perform operations comprising: 
receiving an event from a data stream, the event comprising transaction information; 
extracting keys from the event based on a group of pre-defined selected topics; 
associating the event with at least one account based on the extracted keys; 
identifying [[all, in an array comprising a plurality of state variables, one or more state variables plurality of state variables being configured to be accessed with a constant time complexity, each of the plurality of state variables accumulating values proportional to transaction amounts of events and registering time stamps for each of the events;
updating the array by:   
accumulating the event in the one or more state variables the one or more state variables 
registering a time stamp for the event ; and 
retiring expired events from the plurality of state variables associated with time stamps outside an influence window; 
after updating the array, determining whether at least one of the plurality of state variables 


computing a probability of fraud based on weighted state variables using a predictive model, weights of the weighted state variables being based on the extracted keys; and 
generating an alert signal in response to determining the probability of fraud is above a probability threshold or at least one of the plurality of state variables is above the threshold level.  
(Original) The system of claim 1, wherein associating the event with the at least one account comprises: -5-Application No. 16/447,904 Attorney Docket No. 14904.0088-00000 
retrieving from a non-relational database a lookup table associating keys with accounts; and 
identifying an account in the lookup table that is correlated with one or more of the extracted keys.  
(Currently Amended) The system of claim 1, wherein 

retiring expired events comprises: 

deleting existing events associated with [[a]] time stamps older than a lower bound of the influence window.  
(Currently Amended) The system of claim 3, wherein 
a single copy of the array 
the time window is of 24 hours.  
(Canceled).  
(Previously Presented) The system of claim 1, wherein 
the operations further comprise extracting values from the event; -6-Application No. 16/447,904 Attorney Docket No. 14904.0088-00000 
the extracted keys include at least one of an IP address, an email address, or a phone number; and 
the extracted values include a transaction value.  
(Currently Amended) The system of claim 6, wherein accumulating the event in the one or more state variables further comprises [[:]] registering a callback for the influence associated with the event 
(Original) The system of claim 1, wherein the operations further comprise: 
receiving a transaction request from an API interfacing client systems; 
identifying an account associated with the transaction request; 
declining the transaction request when an alert has been generated for the account.  
(Original) The system of claim 1, wherein 

extracting keys from the event comprises: configuring one or more stream capture applications; assigning one or more brokers to each capture application; and -7-Application No. 16/447,904 Attorney Docket No. 14904.0088-00000 defining in each broker to convert event information into variables accessible with O(1) operators.  
(Original) The system of claim 1, wherein receiving the event comprises: 
identifying events that do not include an associated event time; 
deleting events without associated event time; and 
normalizing event information of undeleted events by normalizing time zone of event times and currency of the events.  
(Currently Amended) A computer-implemented method for generating alerts, the method comprising: 
receiving an event from a data stream, the event comprising transaction information; 
extracting keys from the event based on a group of pre-defined selected topics; 
associating the event with at least one account based on the extracted keys; 
identifying [[all, in an array comprising a plurality of state variables, one or more state variables plurality of state variables each of the plurality of state variables accumulating values proportional to-8-Application No. 16/447,904Attorney Docket No. 14904.0088-00000 transaction amounts of events and registering time stamps for each of the events;
updating the array 
one or more state variables the one or more state variables 
registering a time stamp for the event ; and 
retiring expired events from the plurality of state variables associated with time stamps outside an influence window; 
after updating the array, determining whether at least one of the plurality of state variables 


computing a probability of fraud based on weighted state variables using a predictive model, weights of the weighted state variables being based on the extracted keys; and -9-Application No. 16/447,904 Attorney Docket No. 14904.0088-00000 
generating an alert signal in response to determining the probability of fraud is above a probability threshold or at least one of the plurality of state variables is above the threshold level.  
(Original) The method of claim 11, wherein associating the event with the at least one account comprises: 
retrieving from a non-relational database a lookup table associating keys with accounts; and 
identifying an account in the lookup table that is correlated with one or more of the extracted keys.  
(Currently Amended) The method of claim 11, further comprising determining a length of time for the influence window ; and 
wherein retiring expired events comprises: 

associated with [[a]] time stamps older than a lower bound of the influence window.  
(Currently Amended) The method of claim 13, wherein 
a single copy of the array is stored in a single memory unit; and 
the time window is of 24 hours.  
(Canceled).  
(Previously Presented) The method of claim 11, further comprising: 
extracting a transaction value associated with the event; and 
wherein the extracted keys include at least one of an IP address, an email address, a phone number.  
(Currently Amended) The method of claim 16, wherein accumulating the event in the one or more state variables further comprises[[:]] registering a callback for the influence of the event 
(Original) The method of claim 11, further comprising: 
receiving a transaction request from an API interfacing client systems; 
identifying an account associated with the transaction request; and 
declining the transaction request when an alert has been generated for the account.  
(Currently Amended) The method of claim 11, wherein 
receiving an event from a data stream comprises receiving a plurality of events from multiple client systems; and -11-Application No. 16/447,904 Attorney Docket No. 14904.0088-00000 
extracting keys 
configuring one or more stream capture applications; 
assigning one or more brokers to each capture application; and 

(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, perform operations to generate real-time alerts based on transactions comprising: 
receiving, from a plurality of client systems, a data stream comprising a plurality of events; 
filtering out events from the plurality of events that do not include a time stamp;  
generating an array of normalized events by normalizing time zone and currency in each one of the non-filtered events; 
extracting in real-time a plurality of keys from the normalized events, the plurality of keys comprising IP address, email address, or phone number; 
associating the normalized events with at least one account based on corresponding keys; 
identifying, in an array comprising a plurality of state variables, one or more state variables associated with corresponding accounts, the plurality of state variables being configured be accessed with 0(1) -12-Application No. 16/447,904Attorney Docket No. 14904.0088-00000complexity operators, each of the plurality of state variables accumulating values proportional to transaction amounts of events and registering time stamps for each of the events; 
updating the 
accumulating the non-filtered events in the one or more state variables by adding influence of the events to the one or more 
registering a timer and a callback for each one of the events; and 
plurality of state variables by subtractingassociated with time stamps outside an influence window- 


after updating the array, determining whether at least one of the plurality of state variables is above a threshold level: -13-Application No. 16/447,904 Attorney Docket No. 14904.0088-00000 
computing a probability of fraud based on weighted state variables using a predictive model weights of the weighted state variables being based on the extracted keys; and 
generating an alert in response to determining or at least one of the plurality of state variables is above the threshold level.  
(New) The system of claim 1, wherein the predictive model comprises a convolutional neural network determining probability of fraudulent activity.  
(New) The system of claim 21, wherein the operations further comprise: after generating the alert signal, assigning the event as training dataset or validation dataset; 
transmitting the event data to a modeling API for a training microservice; and 
updating the convolutional neural network when the training microservice finds a user-defined accuracy is achieved.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-22 are allowed.

Claim 1 is allowable for disclosing
A system for generating alerts, comprising: 
one or more processors; and 
one or more storage devices storing instructions that, when executed, configure the one or more processors to perform operations comprising: 
receiving an event from a data stream, the event comprising transaction information; 
extracting keys from the event based on a group of pre-defined selected topics; 
associating the event with at least one account based on the extracted keys; 
identifying, in an array comprising a plurality of state variables, one or more state variables associated with the at least one account, the plurality of state variables being configured to be accessed with a constant time complexity, each of the plurality of state accumulating values proportional to transaction amounts of events and registering time stamps for each of the events;
updating the array by:   
accumulating the event in the one or more state variables by adding an influence of the event to the one or more state variables, theAttorney Docket No. 14904.0088-00000 influence of the event being proportional to a transaction amount associated with the event; 
registering a time stamp for the event ; and 
retiring expired events from the plurality of state variables by subtracting, influence of events associated with time stamps outside an influence window; 
after updating the array, determining whether at least one of the plurality of state variables is above a threshold level; 
computing a probability of fraud based on weighted state variables using a predictive model, weights of the weighted state variables being based on the extracted keys; and 


The closest arts found 
Adjaoute (US Pub. 2015/0339673), Benkreira et al. (US Pub. 2020/0111099) and Ganti et al. (US Pub. 2012/0158586) teach the process of receiving transaction data, identifying a number of transactions (state variable) associated with an account X within a time window (for example 15 minutes), determining whether the state variable is above a threshold, if “Yes”, generating an alert. Also, Fig. 5 of the primary reference Adjaoute discloses a table/array that includes an account number, card type, transaction type, merchant name, merchant category code (MCC), transaction amount, time of transaction, time of processing, etc.
However, the claim is now amended to include an array of multiple state variables associated with one account, wherein each of the state variable in the array can be accessed with a constant time complexity and is updated by adding the influence of the new events/transactions over a period of time, detecting if one or more of the state variables exceed the threshold after the updated, determining a fraud probability, then an alert is generated in response to determining the probability of fraud is above a probability threshold or at least one of the plurality of state variables is above the threshold level, and thus distinguish the prior art of record.
Therefore the combination of features is considered to be allowable.

Claims 2-4 and 6-10 are considered to be allowable because they are dependent on claim 1.
Claims 11 and 20 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 12-14 and 16-19 are considered to be allowable because they are dependent on claim 11.
Claims 21-22 are considered to be allowable because it is dependent on claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is (571)272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123